IN THE MISSOURI COURT OF APPEALS
                   WESTERN DISTRICT
 STATE OF MISSOURI,             )
                  Respondent, )
                                )
 v.                             )             WD82413
                                )
 THOMAS J. SAVAGE, III,         )             FILED: September 29, 2020
                     Appellant. )
                 Appeal from the Circuit Court of Clay County
                    The Honorable Janet L. Sutton, Judge
           Before Division Four: Cynthia L. Martin, C.J., P.J., and
                   Alok Ahuja and Edward R. Ardini, JJ.
      Following a jury trial, Thomas Savage was convicted in the Circuit Court of

Clay County of second-degree burglary and misdemeanor stealing. Savage appeals.

He asserts nine Points, which argue that the circuit court erred: in denying his

motion to strike a venireperson for cause; in overruling his objection to what he

characterizes as victim-impact testimony; in ordering restitution; and in taxing

certain costs against him. Savage has also filed a motion to remand the case to the

circuit court for a new trial, or for the circuit court to consider an untimely new trial

motion, based on his belated discovery of impeachment evidence which the State

failed to timely disclose. The State has filed a motion to dismiss based on the

“escape rule.” We deny the State’s motion to dismiss and Savage’s motion to

remand, and otherwise affirm the judgment of the circuit court.
                                  Factual Background
       On May 24, 2018, Savage was charged with second-degree burglary in

violation of § 569.170,1 and the class D felony of stealing property valued at more

than $750 in violation of § 570.030.

       Savage’s prosecution arose from the burglary of a private residence in Kansas

City on April 24, 2017. The home belonged to a senior officer with the Kansas City

Police Department. At trial, the victim testified that, when he returned home from

work around 6:00 p.m. on April 24, he noticed that the garage door was open. As he

entered the home through the garage, the victim noticed that the road film on a

vehicle that was parked in the garage had been disturbed. A door leading to the

back porch was damaged, and the victim noticed that several drawers, closets, and

rooms throughout the house had been disturbed. A 55-inch television, various items

of jewelry, and a Bose stereo were missing.

       During their investigation, police recovered a latent palm print from the

driver’s door of the car that was parked in the victim’s garage. At trial, Julie

Snyder, an examiner with the Kansas City Police Crime Laboratory, testified that

the print belonged to Savage. Investigators also recovered other prints from the

scene, five of which Snyder testified were “prints of value.” Savage was excluded as
the source of the other prints.

       A neighbor told police that he had noticed a vehicle he did not recognize

parked in front of the victim’s property at approximately 11:00 a.m. on April 24. At

trial, the neighbor testified that he did not see anyone in or around the vehicle. The

neighbor testified that the vehicle was a “lighter shade of blue,” was “likely” a two-

door but possibly a four-door sedan, and that it was also potentially “something

foreign.” The vehicle had a temporary rear license tag. The neighbor testified that


      1      Unless otherwise indicated, statutory citations refer to the 2016 edition of the
Revised Statutes of Missouri.


                                             2
he saw a “[d]ecorative” sticker in the center of the back window, similar to an “In

loving memory” sticker, although he did not read the sticker and did not know what

it said.

       A couple of weeks after the burglary, police conducted a traffic stop on a blue

Ford Focus with a temporary tag driven by Savage. Police observed Savage driving

the same blue Ford Focus with temporary tags on a later occasion, and an

acquaintance also testified that Savage drove the vehicle. The vehicle had a “light

colored” sticker in the rear windshield, apparently identifying the dealership from

which it had been purchased.2

       Savage gave officers his phone number during the traffic stop. An analysis

by a Kansas City Police Department detective indicated that Savage’s phone had

made calls using a cell phone tower within the coverage area of the victim’s home

between 10:16 and 11:11 a.m. on April 24, 2017. The phone number had been

activated on April 17, 2017; the account belonged to Savage’s mother.

       During questioning by police, Savage denied having been in the “Northland”

(i.e., the part of Kansas City north of the Missouri River), where the victim’s home

is located. Savage claimed that he never went further north than his workplace,

which was located in Kansas City, Kansas, on the south side of the Missouri River.
       The jury returned its verdict finding Savage guilty of second-degree burglary

and misdemeanor stealing (as a lesser-included offense of the charged stealing

offense). The circuit court sentenced Savage to six years’ imprisonment in the

Department of Corrections for burglary, and 180 days’ imprisonment in the county

jail for stealing, with the sentences to be served concurrently. In addition, the court

ordered Savage to pay restitution of $4,711.54, ordered court costs to be taxed

against him, and entered a $46 judgment in favor of the Crime Victims’

      2      Several photographs of Savage’s vehicle were admitted in evidence. These
photographs were not included in the record on appeal.


                                           3
Compensation Fund. At sentencing, Savage objected to the restitution award, and

to the taxing of costs given his indigent status.

      Savage filed his direct appeal on December 31, 2018.

      While his appeal was pending, Savage filed a motion to retax costs in the

circuit court on March 4, 2019. After holding a hearing, the circuit court denied

Savage’s motion to retax costs on March 20, 2019. On March 22, 2019, Savage filed

a separate appeal to this Court from the circuit court’s denial of his motion to retax

costs. No. WD8663. In the costs appeal, Savage argued that the circuit court

should have assessed court costs against the State, and that Savage should not have

been taxed any costs because he was indigent. We rejected Savage’s attempt to

challenge the “inter-party allocation” of court costs in an appeal from the denial of a

motion to retax costs; we held that “a circuit court’s determination as to which party

should be taxed costs is part of the judgment” to be challenged on direct appeal.

State v. Savage, 592 S.W.3d 42, 45 (Mo. App. W.D. 2019). We held that a motion to

retax costs was intended to challenge “any subsequent determination as to the

amount and types of costs to be assessed,” not the court’s initial decision identifying

the party responsible for payment of costs. Id. at 47. Accordingly, we affirmed the

circuit court’s judgment denying Savage’s motion to retax costs “because [Savage’s
motion to retax costs] was an improper effort to revisit the allocation directly

adjudicated by the final judgment of conviction.” Id.

      While Savage’s appeal was pending, his trial counsel received discovery

materials in another case, which included material which Savage contends should

have been produced in discovery in his case. The newly discovered materials

documented a prior occasion in 2014 in which the fingerprint examiner, Julia

Snyder, had misidentified a latent fingerprint. Snyder testified at trial that the

palm print recovered from a car in the garage of the victim’s home belonged to
Savage. Savage contends that the report concerning Snyder’s 2014


                                           4
misidentification of a fingerprint would have permitted him to impeach her

testimony. He filed a motion in this Court to remand the case to the circuit court

for a new trial based on the newly discovered evidence, or instead to remand to the

circuit court to permit it to consider a belated new-trial motion.

      Finally, four days before oral argument, the State filed a motion to dismiss

Savage’s appeal on the basis of the “escape rule,” because Savage had failed to

maintain contact with his parole officer.

                                     Discussion
      On direct appeal, Savage asserts nine claims of trial court error. In Point I,

Savage argues that the circuit court abused its discretion in denying a defense

motion to strike a venireperson for cause. In Point II, he argues that the circuit

court abused its discretion in overruling his objection to testimony by the victim,

during the guilt phase of the trial, concerning the effect the burglary had on the

victim. In Points III and IV, Savage argues the court erred in ordering him to pay

restitution. In Points V through IX, argues that the circuit court erred in taxing

costs against him, and in refusing to retax costs.

      In addition to the nine Points raised in his appellate briefing, Savage has also

filed a motion to remand the case to the circuit court for a new trial based on newly

discovered evidence.

                                            I.
      We begin by addressing the State’s motion to dismiss the appeal based on the

“escape rule.”

      “‘The judicially-created escape rule operates to deny the right of appeal to a

defendant who escapes justice. Whether or not to use the escape rule to dismiss an

appellant’s claims of error rests within the sound discretion of the appellate court.’”

State v. Byington, 575 S.W.3d 720, 723 n.1 (Mo. App. E.D. 2019) (quoting Townsend
v. State, 495 S.W.3d 225, 228 (Mo. App. E.D. 2016)). “We never condone absconding


                                            5
from justice, but even when it would be within our discretion to invoke the escape

rule, we often prefer to address the merits of the appeal.” Id. (citations omitted).

      The State’s motion to dismiss is based on the fact that Savage has apparently

failed to maintain contact with his parole officer since mid-June 2020. According to

a report from Savage’s parole officer attached to the State’s motion to dismiss,

“Savage reported as directed and maintained contact with [his parole] Officer via

virtual methods as mandated by COVID-19 Pandemic guidelines on 03/10/2020,

03/24/2020, 04/07/2020, 04/23/2020, 04/30/2020, 05/07/2020, 05/19/2020, 06/01/2020

and 06/10/2020.” The parole officer’s report indicates that the officer spoke with

Savage’s mother on July 1, 2020, and that she indicated that Savage’s cell phone

service had been suspended due to his non-payment of his phone bill. The parole

officer’s report, dated July 14, 2020, recommends “Delayed Action” in Savage’s case.

The report states that “[r]eengagement efforts will continue for the next 90 days

and when Savage is arrested or reengaged, a supplemental report with a

recommendation will be submitted to the Parole Board.”

      We decline to apply the escape rule in this case. Savage’s parole officer has

not recommended immediate action based on Savage’s failure to maintain contact,

and we presume that Savage will face appropriate consequences for his lack of
contact in connection with his parole. We note that Savage maintained proper

contact with his parole officer for several months, and that his current failure to

communicate is occurring during the unusual circumstances of the COVID-19

pandemic. Finally, because we are prepared to affirm Savage’s conviction, no

further proceedings will be required in which the State or the judicial system would

be prejudiced by Savage’s unavailability.

      The State’s motion to dismiss is denied.

                                            II.
      We next address Savage’s motion to remand.


                                            6
       On July 7, 2020, while his direct appeal was pending in this Court, Savage

filed a motion for remand to the circuit court for a new trial, or to permit the circuit

court to consider a motion for new trial, based on what Savage alleges is newly

discovered evidence. We deny the motion to remand.

                                           A.
       On April 23, 2020, while Savage’s appeal was pending, his appellate counsel

received an e-mail from trial counsel. Trial counsel forwarded to appellate counsel

discovery material which trial counsel had received in a different case. The

discovery material concerned the Kansas City Police Department fingerprint

examiner, Julia Snyder, who testified in Savage’s case. Snyder testified in Savage’s

trial that a latent palm print recovered from the side of a vehicle in the victim’s

garage belonged to Savage. This was the only physical evidence directly tying

Savage to the victim’s home.

       The discovery material at issue was produced to the prosecution, and then to

Savage’s trial counsel, by the Kansas City Police Department in the other case, in

response to a discovery request which was essentially identical to a discovery

request propounded in Savage’s case. Savage therefore contends that the discovery

material should have been produced in his case. In its response to the motion to

remand, the State does not dispute that the information should have been produced

to Savage during pretrial discovery, or that Savage’s counsel only discovered the

information during the pendency of this appeal.

       The material produced to trial counsel in the other case consists of two items.

One is a footwear identification proficiency test administered in 2019, in which

Snyder failed to accurately identify a shoeprint. This proficiency test occurred after

Savage’s trial, and the results of that test could not have been produced to Savage

in this case.




                                           7
      The other item, which is the focus of Savage’s remand motion, is a

“Nonconforming Testing Report Form” prepared by Snyder’s supervisor in the

Kansas City Police Crime Laboratory in June 2014. The Report details an incident

in April 2014 in which Snyder identified a latent print as belonging to a particular

individual, by comparing the latent print to known examples of the suspect’s

fingerprints contained in an automated fingerprint identification system (“AFIS”)

computer database. Snyder’s supervisor verified her identification of the suspect’s

fingerprint. After the supervisor’s verification, police were notified of the suspect’s

identification.

      One of the known prints in the AFIS database was a low-resolution image,

while the other lacked detail of part of the fingerprint. Moreover, Snyder was

unable to download the known prints from the AFIS database, and therefore they

were compared to the latent print only on the screen of the AFIS workstation.

      Several days later, Snyder was entering information concerning the

fingerprint comparison into the AFIS database, when “she noticed differences

between the latent and [the suspect’s] known print.” Snyder raised her concerns

with her supervisor. Her supervisor again reviewed the relevant fingerprints on the

AFIS screen. From that review, “some inconsistencies between the two prints were
observed that caused concern, but not sufficient to determine that the identification

was in error.” Due to their concerns over the accuracy of the earlier identification,

Snyder’s supervisor requested that police obtain new, known fingerprint samples

from the suspect. Based on those new “elimination prints,” Snyder and her

supervisor determined that their initial identification of the suspect was in error,

and they notified police.

      The Nonconforming Testing Report Form identifies several factors which

contributed to the initial misidentification: (1) that the latent print actually
consisted of two separate overlapping prints which appeared to be a single


                                           8
fingerprint; (2) the poor quality of the known prints in the AFIS database; (3) the

fact that the known fingerprints could only be reviewed on the screen of the AFIS

workstation, and not downloaded for more careful examination; (4) fatigue of

Snyder and her supervisor, who were both working extended shifts at the time; and

(5) a “[f]eeling of urgency to make the identifications,” because of concern that

violent perpetrators were at large, and could cause further serious injuries if not

apprehended quickly.

      The report recommends that the laboratory develop policies for when

fingerprint comparisons will be made using the AFIS workstation screen, and to

limit the performance of definitive fingerprint comparisons when examiners may be

fatigued or working extended shifts. The report concludes with this observation:

      Ms. Snyder and [her] Supervisor . . . are both competent latent print
      examiners and both have provided excellent print examinations in the
      past. This error was the result of a number of factors, but not the
      ability of either [of the] two examiners. The error was found by Ms.
      Snyder and confirmed by [her] Supervisor . . . when they both were
      rested. For these reasons, neither were removed from casework.
                                          B.
      Savage’s motion to remand is not specifically authorized by Missouri’s rules

of criminal procedure.
             [Savage]’s motion is not within the time limits for filing a motion
      for a new trial pursuant to Rule 29.11(b) because that limit is 25 days
      after the verdict. Once the time for filing a motion for a new trial has
      passed, the Missouri rules have no provision for the granting of a new
      trial based on newly discovered evidence even if the evidence is
      available prior to sentencing. Additionally, new evidence that is not in
      the record should not be considered on appeal. Generally, this Court
      will not remand a case before an appeal is concluded if the lone fact of
      newly discovered evidence is not enough to grant a new trial. But an
      appellate court has the inherent power to prevent a miscarriage of
      justice or manifest injustice by remanding a case to the trial court for
      consideration of newly discovered evidence presented for the first time
      on appeal. An appellate court will exercise this power in its discretion.
State v. Terry, 304 S.W.3d 105, 108-09 (Mo. 2010) (citations and footnotes omitted).


                                           9
      These standards apply here, even though Savage claims not merely that he

has discovered new evidence, but that the State violated its constitutional

obligations to produce exculpatory or impeachment evidence under Brady v.

Maryland, 373 U.S. 83 (1963), and its progeny. Like this case, State v. Vickers, 560
S.W.3d 3 (Mo. App. W.D. 2018), also involved a belated request for a new trial based

on the discovery of an alleged Brady violation. We explained:

              Rule 29.11(b) does not make an exception extending the time to
      file a motion, even where the newly discovered evidence on which the
      motion for a new trial is predicated is not discovered until after the
      filing deadline has passed. Because no exception is provided, a request
      to add a ground to the motion for new trial is a nullity when it is made
      after the extension period has expired. In other words, a motion for
      new trial may not be filed or amended to allege, as a basis for a new
      trial, the existence of newly discovered evidence which was not
      discoverable until after the filing deadline had passed. Accordingly, an
      untimely motion for new trial is not an appropriate means to introduce
      new evidence, preserves nothing for appeal, and is a procedural nullity.
      Nevertheless, an appellate court may review the untimely claim to
      determine whether extraordinary circumstances exist that justify
      remand and establish that manifest injustice or miscarriage of justice
      occurred.
            Generally, alleged Brady violations arising after the time in
      which a motion for new trial must be filed are more appropriately
      addressed in the context of a habeas corpus motion in which the
      prosecution’s serious alleged violation of Brady can be explored.
      Nevertheless, Missouri’s appellate courts have considered Brady
      claims raised through other avenues but only when the appellate court
      had a proper record to consider or where the facts were
      uncontroverted.
Id. at 23-24 (citations and internal quotation marks omitted).

      We do not believe this case involves extraordinary circumstances in which a

remand to the circuit court is necessary to avoid a manifest injustice or miscarriage

of justice, and we therefore decline to exercise our discretion to remand this case to

the circuit court for consideration of granting a new trial. We recognize that the
2014 Nonconforming Testing Report Form could potentially be used to impeach




                                          10
Snyder’s credibility, and that Snyder’s identification of Savage’s palm print at the

scene of the burglary was important evidence establishing his guilt. But even if the

2014 report is appropriate impeachment material, it may be of limited value, for

multiple reasons. The mistaken identification occurred three years before Snyder’s

identification of Savage’s palm print. Although the mistaken identification

documented in the 2014 report was made by Snyder, it was verified by her

supervisor. Snyder herself developed concerns over the accuracy of the

identification, and promptly brought the matter to the attention of her supervisor

for follow up. The 2014 report suggests that multiple circumstances contributed to

the mistaken identification – including a confusing, composite latent print; poor

quality or incomplete comparison prints which could only be viewed on the AFIS

workstation’s screen; fatigued examiners at the end of an extended work shift; and

a sense of urgency because violent criminals were at large. Savage does not argue

that any of those circumstances exist in the present case. Moreover, the 2014 report

makes no suggestion that Snyder committed misconduct, acted untruthfully, or

exhibited incompetence. To the contrary, the report emphasizes that Snyder herself

discovered and reported the potential misidentification, and that the causes of the

misidentification did not implicate Snyder’s abilities as a fingerprint examiner.
      In other cases involving untimely requests for a new trial, this Court has

found that impeachment evidence which was significantly weightier did not justify

a remand. For example, in State v. Nylon, 311 S.W.3d 869 (Mo. App. E.D. 2010), the

Court denied a motion to remand where the defendant presented evidence that two

of the City of St. Louis Police Department officers who testified at his trial had

serious credibility problems. The evidence indicated that prosecutors had “declined

to prosecute numerous cases involving [one of the officers’] testimony because his

testimony was no longer reliable and that he had been accused of lying on search
warrant applications,” including by listing “either a dead person or a person in jail


                                          11
as one of his confidential informants.” Id. at 875. The evidence also indicated that

prosecutors “had lost confidence in [the other officer] as a witness” based on false

statements in a warrant application, and had dismissed one prosecution “and [were]

in the process of reviewing other cases involving” the officer. Id.

      In Nylon, the Eastern District recognized that “[e]vidence that the officers’

credibility has been eviscerated to the extent that the St. Louis Circuit Attorney’s

Office dismissed cases involving their testimony could have a dramatic effect on the

jury’s weighing of the testimony in this case.” Id. at 878. It nevertheless held that

the extraordinary remedy of a remand was unwarranted because the new evidence

“has [no] relation to the facts of this case,” and “[t]here is no evidence that the

officers fabricated their testimony in this case.” Id. The Court distinguished two

cases in which remands had been ordered based on the belated discovery of

impeachment evidence, because in one of those cases, the new evidence was “the

taped recantation of the alleged victim’s testimony,” while in the other case, “the

newly discovered evidence consisted of forensic evidence that, if verified, would

conclusively show that the alleged victim had perjured herself.” Id. (discussing

Terry, 304 S.W.3d 105, and State v. Mooney, 670 S.W.3d 510 (Mo. App. E.D. 1984)).

      Similarly, in State v. Daniel, 573 S.W.3d 162 (Mo. App. S.D. 2019), the Court
refused to remand a case where a principal prosecution witness was found not to be

credible by a special master in an unrelated habeas proceeding, on the basis that

“[t]here is no allegation that [the witness] testified falsely or otherwise engaged in

wrongful conduct in this case.” Id. at 166 n.2; see also State v. Williams, 504 S.W.3d
194, 198 (Mo. App. W.D. 2016) (refusing to order a remand where new evidence

merely cast doubt on the credibility of a principal prosecution witness; noting that

the new evidence was not a documented recantation by the witness, or physical

evidence inconsistent with the defendant’s guilt); State v. Hannon, 398 S.W.3d 108,
114-15 (Mo. App. E.D. 2013) (refusing to order a remand where newly discovered


                                           12
school attendance records cast doubt on sexual-assault victim’s testimony as to

timing of the assault, “but they do not demonstrate that [the victim] falsely testified

about Defendant committing the offenses against him”).

      In this case, the 2014 report does not suggest that Snyder committed any

misconduct in connection with this case, or that any aspect of her testimony at

Savage’s trial was untrue. In these circumstances, we decline to exercise our

discretion to order a remand to the circuit court. Savage’s claims concerning the

2014 report are more appropriately addressed in a timely filed post-conviction

proceeding, where a full record can be developed, and factual findings made. We

recognize that in such a proceeding a more lenient standard of prejudice would be

applied than the manifest injustice/miscarriage of justice standard we apply to

Savage’s motion to remand.3 Nothing in our decision today should be read to

address whether, in a future proceeding, Savage can establish grounds for a new

trial based on a Brady violation.

                                           III.
      In his first Point, Savage argues the trial court erred in denying his motion to

strike for cause a venire member, Juror #5, after Juror #5 indicated during voir dire

that they would “expect” Savage to testify.

      During voir dire, the following exchange occurred between defense counsel

and Juror #5:

             [Defense counsel]: A moment ago when I talked about
      [Savage]’s right not to testify and I asked if anybody would expect to
      hear from Thomas, there were a number of people that raised their
      hands. Could I see those hands again?
             And we’ll just start, I guess, over here at Number 5.
             ....


      3      See Vickers, 560 S.W.3d at 24-25 n.13; Buchli v. State, 242 S.W.3d 449, 454
(Mo. App. W.D. 2007); State v. Parker, 198 S.W.3d 178, 180 (Mo. App. W.D. 2006).


                                            13
            [Defense counsel]: And you stated that you would expect to hear
      [Savage]’s side of the story from [Savage]?
             [Juror #5]: I would hope to.
            [Defense counsel]: You would hope to. Even if the Court
      instructs you that he has a right not to testify and that you can’t hold
      that against him?
            [Juror #5]: Yeah. I wouldn’t hold it against him. I just would
      hope to hear from him.
             [Defense counsel]: Do you have to hear from [Savage]?
             [Juror #5]: (Shaking head.) No.
            [Defense counsel]: So you’d be able to listen to the case fairly
      and impartially and just judge the State’s evidence and not hold it
      against [Savage] because he did not take the stand?
            [Juror #5]: I don’t think I would. I just – I just feel in fairness,
      it would be nice to hear from him.
            [Defense counsel]: And that’s fine. Would you expect – do you
      expect him to take the stand?
             [Juror #5]: Yes, I guess.
             [Defense counsel]: And that’s fine.
             [Juror #5]: I hadn’t thought about it before.
      At the conclusion of voir dire, defense counsel moved to strike Juror #5 for

cause. The court denied the motion, explaining that while Juror #5 may have

indicated a desire to hear from Savage, they had “also said [they] would not hold it
against him [if he did not testify], and that’s the guideline.” Juror #5 ultimately

served on the jury which convicted Savage.

             A trial court has wide discretion in determining the
      qualifications of members of the venire, and on appeal the court will
      not disturb the trial court’s ruling on a challenge for cause absent a
      clear abuse of discretion and a real probability of injury to the
      complaining party. . . . Because the trial court is in a better position
      to determine a venireman’s ability to impartially follow the law, doubts
      as to the trial court’s findings will be resolved in its favor.
State v. Walton, 796 S.W.2d 374, 377-78 (Mo. 1990) (citations omitted).




                                            14
      “[D]enial by a trial court of a legitimate request by an accused to excuse for

cause a partial or prejudiced venireperson constitutes reversible error.” James v.

State, 222 S.W.3d 302, 306 (Mo. App. W.D. 2007) (quoting State v. Stewart, 692
S.W.2d 295, 298 (Mo. 1985)). “A legitimate challenge is made where it clearly

appears from the evidence that the venireperson is prejudiced and, as a result,

cannot be fair and impartial.” State v. Wilson, 998 S.W.2d 202, 205 (Mo. App. W.D.

1999); accord State v. Kalter, 442 S.W.3d 124, 131 (Mo. App. S.D. 2014) (“Trial

judges should sustain challenges to jurors whose responses make questionable their

impartiality.” (quoting Stewart, 692 S.W.2d at 299)). Whether a prospective juror is

prejudiced and cannot be fair and impartial “must be determined on the basis of the

entire examination and not just a single response.” State v. Grondman, 190 S.W.3d
496, 498 (Mo. App. W.D. 2006). And, “[w]hen the examination leaves uncertainty

about the venireperson’s ability to be fair and impartial, the trial court has a duty to

make an independent inquiry regarding fitness for jury service.” Id.

      “The critical question on a challenge for cause is whether the venireperson

unequivocally indicated an ability to evaluate the evidence fairly and impartially.”
Id. “Where a venireperson’s answer suggests a possibility of bias, that person is not

qualified to serve as a juror unless, upon further questioning, he or she is
rehabilitated by giving unequivocal assurances of impartiality.” James, 222 S.W.3d

at 306 (quoting State v. Stanley, 124 S.W.3d 70, 77 (Mo. App. S.D. 2004)); accord

Walton, 796 S.W.2d at 377; Grondman, 190 S.W.3d at 498.

      “A venireperson who expresses a bias against a defendant for exercising his

Fifth Amendment right not to testify is not considered fair and impartial, making

him subject to being struck for cause,” Edgar v. Dormire, No. 04-0320CVWDWP,

2005 WL 2406159, at *3 (W.D. Mo. Sept. 29, 2005) (citing State v. Bishop, 942
S.W.2d 945, 949-50 (Mo. App. S.D. 1997)), unless the potential juror is thereafter
rehabilitated. See White v. State, 290 S.W.3d 162, 166 (Mo. App. E.D. 2009)


                                          15
(rehabilitation of a prospective juror must be “responsive to the indication of

partiality” and provide a “clear, unequivocal assurance that the juror would not be

partial” (quoting State v. Edwards, 740 S.W.2d 237, 243 (Mo. App. E.D. 1987))).

       In this case, Juror #5 indicated during voir dire that they “would hope to hear

from” Savage, that “it would be nice to hear from him,” and that they would “expect

him to take the stand.”4 Juror #5 also stated, however, that they did not “have to

hear from” Savage, and stated – twice – that they would not hold it against Savage

if he did not testify. Moreover, by their manner of responding to defense counsel’s

question, Juror #5 also agreed that they would “be able to listen to the case fairly

and impartially and just judge the State’s evidence.”

       While Juror #5 clearly indicated that it would be their preference that Savage

testified, they just as clearly indicated that this was not a requirement. Nor did

Juror #5 indicate at any point that they would draw an adverse inference from

Savage’s failure to testify, that they believed Savage had an obligation to present

his side of the story, or that Juror #5 believed an innocent person would testify if

prosecuted.

       Juror #5 was adequately rehabilitated, despite their expression of a

preference to hear from Savage. In State v. Wade, 467 S.W.3d 850 (Mo. App. W.D.
2015), during voir dire a venireperson expressed a desire to hear testimony from the

defendant at trial; he stated that even with the court’s instruction against drawing

an adverse inference from the defendant not testifying, “deep inside, [he] would be

       4       We recognize that one meaning of the word “expect” has a normative
connotation: “to consider reasonable, due, or necessary,” or “to consider bound in duty or
obligated.” See Expect, MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/
expect (visited Sept. 8, 2020). But an equally common meaning of the term is simply
predictive: “to consider probable or certain,” or “to anticipate or look forward to the coming
or occurrence of” an event. Id. Given the remainder of Juror #5’s voir dire testimony, in
which they stated a “hope” that Savage would testify, that “it would be nice” if he did so,
but that they “did not have to hear from him,” Juror #5’s expression of an “expect[ation]”
did not indicate a belief that Savage was obligated or required to testify.


                                              16
thinking that [defendant] was guilty” if he did not testify. Id. at 856. We refused to

find plain error in the circuit court’s failure to strike the venireperson, because she

“ultimately stated that he would not ‘hold it against’ [the defendant] if he did not

testify.” Id. at 857. Juror #5 gave the same unequivocal assurance in this case –

twice. Juror #5 clearly stated that they could serve impartially and without bias,

notwithstanding a hope and desire that Savage would testify.

      This case stands in sharp contrast to Kalter, in which the Southern District

found reversible error in the circuit court’s failure to strike two potential jurors for

cause. In Kalter, the two jurors in question indicated that they would “need” to hear

from the Defendant “and that they would ‘get both sides if [they] could hear from

him.’” 442 S.W.3d at 138 (alteration in original). The Southern District concluded:

      Those un-rehabilitated responses rendered them unqualified to serve
      as jurors, and the trial court therefore erred in refusing Defendant’s
      request that they be stricken for cause. The error was prejudicial
      because Defendant did not testify, and these two venirepersons – who
      “need[ed]” that to happen – served on the jury that convicted him.
Id. (alteration in original)

      The Kalter court reasoned that “‘[n]eed’ is the language of requirement;

it does not suggest mere curiosity or preference.” Id. at 137 (emphasis added).

In this case, however, Juror #5 explicitly disavowed any need to hear from Savage,
instead merely stating that they “hope[d]” and “expect[ed]” to hear from him, and

that “it would be nice” if Savage would testify. Juror #5’s responses “suggest mere

curiosity or preference,” not a requirement. In light of their further statements by

Juror #5 that they could be fair and impartial, and would not hold Savage’s silence

against him, the circuit court was not required to strike Juror #5 for cause.

      Savage also emphasizes that, after stating that they would not hold Savage’s

failure to testify against him, Juror #5 then stated that they “expect[ed]” Savage to
testify. Savage argues that rehabilitation of a venireperson can occur only after the



                                           17
statements indicating potential bias are made. Because no further inquiry was

conducted after Juror #5 indicated that they “expect[ed]” Savage to testify, Savage

argues that reversal is required. We disagree. Caselaw clearly holds that a

venireperson’s qualifications to serve “must be determined on the basis of the entire

examination and not just a single response.” Grondman, 190 S.W.3d at 498. All of

the discussion with Juror #5 concerning a defendant’s failure to testify occurred in a

single colloquy. The circuit court did not abuse its “wide discretion” in concluding

that Juror #5 was adequately rehabilitated, even though Juror #5 restated their

“expect[ation]” that Savage would testify after stating unequivocally that they

would not hold it against Savage if he did not. See Patton v. Yount, 467 U.S. 1025,

1039-40 (1984) (noting that, in evaluating challenges for cause to venire members,

“[t]he trial judge properly may choose to believe those statements that were the

most fully articulated or that appeared to have been least influenced by leading”;

stating that “we cannot fault the trial judge for crediting [a venire member’s]

earliest testimony, in which she said that she could put her opinion aside ‘[i]f [she]

had to,’ rather than the later testimony in which defense counsel persuaded her

that logically she would need evidence to discard any opinion she might have”).

      Point I is denied.
                                          IV.
      In his second Point, Savage argues the trial court erred by allowing the

victim to testify during the State’s case-in-chief about the emotional impact of the

burglary.

      At trial, the following exchange occurred during the victim’s direct

examination:

             [Prosecutor]: It wasn’t pleasant to be a burglary victim?
             [Victim]: No.
             [Prosecutor]: But was this an event that ruined your life?


                                          18
             [Victim]: It’s changed me and made me even more
       hypersensitive than I used to be. I mean, it’s – I certainly don’t feel the
       same. I mean, you know, it was kind of an eye-opening experience.
Defense counsel objected at this point, arguing that “[v]ictim impact evidence is not

evidence” and “is not relevant.” Defense counsel did not ask the court to strike the

victim’s testimony. The circuit court overruled Savage’s objection.

       Savage did not preserve his objection to the victim’s testimony, and is

entitled to only plain error review. “An objection which is made after the question

has been asked and answered is untimely, and, in the absence of a motion to strike

the answer, the ruling of the trial court on the objection is not preserved for

appellate review.” State v. Smith, 90 S.W.3d 132, 139 (Mo. App. W.D. 2002)

(quoting State v. Malone, 951 S.W.2d 725, 729 (Mo. App. W.D. 1997)).5

       “Claims that are not preserved may be reviewed in the discretion of this

Court for plain error.” State v. Taylor, 466 S.W.3d 521, 533 (Mo. 2015) (citing Rule

30.20). “Plain error is found when the alleged error facially establishes substantial

grounds for believing a manifest injustice or miscarriage of justice occurred.” Id.

(citation and internal quotation marks omitted). “Such errors must be evident,

obvious, and clear.” Id. (citation and internal quotation marks omitted).

       Savage does not request plain-error review, and no manifest injustice or
miscarriage of justice appears. The victim’s challenged testimony was very brief,

and was not referenced during the remainder of the trial. Moreover, that testimony

was plainly intended by the prosecution to respond to Savage’s suggestion that

police had handled the case differently, and felt additional pressure to find a culprit,

because of the victim’s status as a senior officer in the Kansas City Police

       5      An exception to this general rule exists “‘when a party is not given the
opportunity to voice an objection because of a quick response by the witness.’” Smith, 90
S.W.3d at 139 (quoting State v. Decker, 591 S.W.2d 7, 11 (Mo. App. E.D. 1979)). Another
exception exists when “the grounds for the objection become apparent only when the
answer is given.” State v. Blurton, 484 S.W.3d 758, 774 (Mo. 2016) (citations omitted).
Savage does not contend that either exception applies.


                                            19
Department. The defense sounded this theme as early as its opening statement.

Defense counsel emphasized to the jury that the victim reported the burglary over

his police radio rather than by calling 911, and that the victim’s alert caused a

“swarm of police officers” to descend on the scene. “You’d think that someone had

been murdered.” Defense counsel argued that “when a police officer, when a [senior

officer] is the victim, when one of their own is the victim, someone’s got to pay.

Cases like this, high profile cases . . ., someone’s got to pay.”

       Immediately prior to the challenged testimony, the prosecutor asked the

victim whether he had demoted or fired anyone because Savage was not arrested

until a month after the burglary; whether the victim was involved in the

investigation, or interviewed witnesses or neighbors; and whether he had

communicated with or put pressure on anyone in the Police Department

Laboratory. Ironically, in the exchange which Savage contends was designed to

elicit jury sympathy by showing how severely the victim had been affected, it is

evident that the prosecution was attempting to show the opposite – that the

burglary had not significantly impacted the victim – to bolster its argument that the

victim had not improperly influenced the investigation, or pressured the

investigating officers.
       The circuit court did not plainly err by failing to intervene to prevent the

victim’s challenged testimony, or by failing to strike that testimony sua sponte.

Point II is denied.

                                            V.
       In Points III and IV, Savage argues that the trial court erred by ordering that

he pay $4,711.54 in restitution. Savage argues that the restitution award is

improper because the jury convicted him only of the lesser misdemeanor offense of

stealing a television with a value in excess of $150, but not of the greater offense of




                                            20
stealing a television with a value above $750. Savage also argues that the amount

of restitution is not supported by the evidence.

      We review a circuit court’s sentencing decisions for an abuse of discretion.

State v. Fleming, 541 S.W.3d 560, 562 (Mo. App. W.D. 2018).

      Savage was charged with two counts. Count I alleged that Savage committed

the class D felony of second-degree burglary by “knowingly enter[ing] unlawfully in

an inhabitable structure . . . for the purpose of committing a stealing therein.” In

Count II, Savage was charged with felony stealing for “appropriat[ing] a Samsung

television of a value of at least seven hundred fifty dollars.”

      At trial, the victim testified that a back “doorjamb [in his home] had been

shattered,” and the wall cracked above the door. The victim also testified that a 55-

inch Samsung television had been removed. He testified that he had paid “around

$1,700” for the television, that the television was undamaged and in working order,

and that he believed the television’s market value at the time of the theft was “13,

$1,400 still.” In addition, the victim testified that several rings, necklaces, and a

“Bose stereo” were all missing.

      On Count II, the circuit court instructed the jury that to find Savage guilty of

felony stealing, it had to find that he “took a Samsung television,” and that “the
property so taken had a value of at least $750.” The court also instructed the jury

on the lesser-included offense of misdemeanor stealing, which would require them

to find that Savage “took a Samsung television,” and “that the property so taken

had a value of at least $150.” The jury found Savage guilty of second-degree

burglary and the lesser offense of misdemeanor stealing.

      At sentencing, the victim’s wife testified as follows:

             [Prosecutor]: . . . What property was taken from you then?
            [Victim’s wife]: Besides a television set, probably the property
      that was the most important to me, engagement ring from my



                                           21
      husband, wedding rings, mother’s ring from my daughter’s personal
      jewelry –
             ....
             [Prosecutor]: What was the approximate monetary value of
      those items?
            [Victim’s wife]: My husband could probably testify better
      purchase price. None of the items are replaceable simply for
      sentimental value, but probably several thousand dollars.
In addition, the victim testified that he “submitted a claim to the prosecutor’s office

of $4,771.54” that represented “the amount of [his] loss” “[t]hat was not covered by

insurance.” The victim did not provide any detail concerning the manner in which

he had calculated the amount of restitution he was requesting.

      The circuit court awarded restitution of $4,711.54 as part of Savage’s

sentence for burglary. The court explained that it did not believe it was limited to

the value of the television found by the jury on the stealing count:

             In my opinion, the Defendant was charged with a burglary. He
      doesn’t have to be charged with everything that he stole out of there
      for the victims to get restitution for those items that are stolen.
             While the jury found that the television itself was under a
      certain amount, I don’t think that prohibits restitution being requested
      by the victim for all the items that were taken out of the home.
      Section 559.105.1 provides in relevant part that “[a]ny person who has been
found guilty of or has pled guilty to an offense may be ordered by the court to make

restitution to the victim for the victim’s losses due to such offense.” The “plain and

unambiguous meaning of the phrase ‘due to’ is ‘because of.’” State ex rel. Bowman v.

Inman, 516 S.W.3d 367, 369 (Mo. 2017) (quoting WEBSTER’S THIRD NEW

INTERNATIONAL DICTIONARY 699 (2002)). “Thus, to meet the causation requirement

necessary to support a restitution order, the evidence must quantify the victim’s

losses that are because of the offense.” State v. Garcia, 587 S.W.3d 688, 695-96 (Mo.

App. W.D. 2019).




                                          22
       Here, Savage was found guilty of two offenses: second-degree burglary and

misdemeanor stealing. At the time of the offense, second-degree burglary was

defined as: “knowingly enter[ing] unlawfully or knowingly remain[ing] unlawfully

in a building or inhabitable structure for the purpose of committing a crime

therein.” § 569.170. The circuit court ordered restitution as part of Savage’s

sentence for the burglary conviction. While the offense of burglary does not require,

as an element, that a crime actually be consummated following the defendant’s

unlawful entry, the victim suffered property damage to his home, and the loss of

multiple pieces of unrecovered property (including a television, jewelry, and stereo

equipment) “due to” or “because of” the burglary. Cf. Fleming, 541 S.W.3d at 563

(recognizing court could order restitution on second-degree burglary conviction for

the amount of checks which were stolen from the burglary victim and fraudulently

cashed following burglary). The losses suffered “due to” or “because of” the burglary

are not limited to the specific loss separately charged as a stealing; indeed, it was

not necessary for the State to charge Savage separately with any stealing offense in

order to sustain Savage’s conviction, and the restitution order, on the burglary

charge.6

       Next, we consider Savage’s argument that the amount of restitution ordered
($4,711.54) is not supported by the evidence. To preserve a claim of sentencing

error, including imposition of restitution, a defendant must object at the sentencing

       6        While unnecessary to our disposition, we question Savage’s claim that, by
convicting him of misdemeanor stealing, the jury necessarily found that the television he
stole had a value of less than $750. The verdict director for misdemeanor stealing only
required the jury to find that the television had a value of more than $150. While the jury
did not convict of the greater offense of felony stealing (which required that the television
have a value of at least $750), the jury’s failure to convict on the greater offense does not
mean that they necessarily found that the television was worth less than that threshold.
See, e.g., Tisius v. State, 183 S.W.3d 207, 217 (Mo. 2006) (“Missouri’s instructions on lesser-
included offenses do not require that the defendant first be acquitted of the greater offense
before the jury can consider the lesser offense.”); State v. Johnson, 599 S.W.3d 222, 226 (Mo.
App. W.D. 2020).


                                              23
hearing. State v. Garcia, 587 S.W.3d at 695 (reviewing a claim that the amount of

restitution was unsupported by the evidence solely for plain error, because

defendant “did not object to the imposition of restitution at the sentencing

hearing”); State v. Heidbrink, 546 S.W.3d 597, 604 (Mo. App. E.D. 2018). Savage’s

only objection to the award of restitution at the sentencing hearing was his claim

that the restitution order could not exceed $750 because the jury had convicted him

only of misdemeanor stealing – a claim we have rejected above. Savage did not

separately object that the amount of restitution was otherwise unsupported by the

evidence. We therefore review the evidentiary-sufficiency issue only for plain error.

      To impose restitution on a conviction for burglary, the evidence must

“quantify[ ] the losses ‘due to’ [defendant]’s burglary.” Fleming, 541 S.W.3d at 564;

accord State v. Young, 582 S.W.3d 84, 97 (Mo. App. E.D. 2019). At the sentencing

hearing, the victim’s wife testified that in addition to a television, several items of

jewelry, including an engagement ring, wedding ring, and anniversary band, had

been stolen. At trial, the victim had testified that stereo equipment had also been

stolen in addition to the items listed by his wife at the sentencing hearing. Victim’s

wife testified at sentencing that the stolen items were worth “probably several

thousand dollars.” More importantly, the victim testified at the sentencing hearing
that the amount of his losses, not covered by insurance, was $4,771.54. Although

Savage now complains that the victim failed to provide details as to how the total

amount of restitution was calculated, he had the opportunity to cross-examine the

victim on this point. Moreover, if Savage had objected at the sentencing hearing

that the victim’s restitution testimony was insufficiently specific, we presume the

State would have attempted to cure the defect by eliciting additional testimony

before sentence was imposed. Given the testimony concerning the nature of the

property which was stolen, as well as the damage to the victim’s home, and the




                                           24
testimony from both the victim and his wife concerning the value of that property,

we find no plain error in the evidentiary foundation for the restitution award.

      Points III and IV are denied.

                                           VI.
      Savage’s remaining five Points challenge the circuit court’s order that certain

costs be taxed against him.

      At sentencing, the court ordered that “[c]ourt costs will be taxed against

[Savage], as well as a $46 judgment for Crime Victims’ Compensation fund.” The

circuit court granted Savage in forma pauperis status for purposes of appeal.

Defense counsel objected to the circuit court’s taxation of costs against Savage based

on his indigent status, arguing that Savage was unemployed, does not have a high

school diploma, and was represented by the Public Defender. Defense counsel also

argued that costs should not be taxed against Savage when the court was sending a

bill of costs to the State for reimbursement. The court overruled Savage’s

objections. The written judgment reflects that costs were taxed against Savage, as

well as a $46 assessment for the Crime Victims’ Compensation fund.

      The Bill of Costs issued to the Department of Corrections on February 20,

2019 seeks reimbursement of $6.00 as the County portion of the Felony Clerk Fee; a

Sheriff’s Fee of $75; and costs of incarceration of $6,629.68, for a total of $6,710.68.

The court and prosecutor certified in the bill of costs that “the defendant is

insolvent.”

      Savage was ultimately taxed court costs totaling $371.50.

      On March 4, 2019, Savage filed a motion to retax costs, asking the court to

“correct[ ] the sentence and judgment sheet which purports to tax costs in this

matter against Defendant and to replace this with a[n] Order taxing costs in this

matter against the State.” Savage argued that, because he is indigent, he is exempt
from the payment of costs by statute. Savage noted that, in the bill of costs issued


                                           25
to the Department of Corrections, the circuit court and prosecutor had certified that

he is insolvent.

      The court held a hearing on Savage’s motion to retax costs on March 20,

2019. At the conclusion of the hearing, the court noted that Savage is an “able

bodied individual who clearly posted a $25,000 bond at one point in time in this

case.” Notwithstanding his in forma pauperis status for purposes of appeal, the

court found that he was not unable to pay the court costs, and denied Savage’s

motion to retax those costs.

      In Point V, Savage argues the trial court did not have statutory authority to

tax costs against him because he was unable to pay the costs.

      Under § 550.010,

      [w]henever any person shall be convicted of any crime or misdemeanor
      he shall be adjudged to pay the costs, and no costs incurred on his part,
      except fees for the cost of incarceration, including a reasonable sum to
      cover occupancy costs, shall be paid by the state or county.
§ 550.010. Section 550.020 provides for the State to pay the costs in certain

circumstances. It provides:

      [i]n all capital cases in which the defendant shall be convicted, and in
      all cases in which the defendant shall be sentenced to imprisonment in
      the penitentiary . . . the state shall pay the costs, if the defendant shall
      be unable to pay them, except costs incurred on behalf of defendant.
§ 550.020.1.

      The circuit court rejected Savage’s claim that he was “unable to pay” court

costs. We review a trial court’s decisions at sentencing for an abuse of discretion.

State v. Russell, 598 S.W.3d 133, 136 (Mo. 2020). “An abuse of discretion occurs

when the trial court’s action is so unreasonable and arbitrary that it shocks the

sense of justice and indicates a lack of careful consideration.” Id. At the sentencing

hearing, Savage did not present any evidence – testimonial, by affidavit, or
otherwise – to establish that he was “unable to pay” the court costs. Instead, he



                                          26
relied on a series of circumstances which, he alleged, established his inability to

pay. First, Savage relied on the fact that he had been represented by the Public

Defender. The circuit court expressed some skepticism concerning his eligibility for

representation by the public defender, however, given that he had posted bond. But

in any event, eligibility for the public defender’s services is initially made by the

public defender, not by the court, § 600.086.3; and eligibility is based on a

determination “that the person does not have the means at his disposal or available

to him to obtain counsel in his behalf.” § 600.086.1. As the circuit court noted,

having the financial wherewithal to hire counsel is a different matter from the

ability to pay court costs.

          The same could be said for Savage’s argument that the circuit court acted

inconsistently by seeking State reimbursement for Savage’s costs of incarceration,

while nevertheless taxing certain court costs against him personally: the inability to

satisfy a “board bill” of several thousand dollars is a different matter from the

ability to pay court costs totaling less than $400. Further, while the sentencing

assessment report reflected that Savage did not have a high school diploma, it also

indicated that he had been employed in 2017, prior to his arraignment, earning $12

an hour at UPS. On this record, and given the limited information Savage provided
to the circuit court at the time of his sentencing, it was not an abuse of discretion for

the court to find that Savage had failed to establish that he was unable to pay court

costs.7

          In Point VI and VII, Savage argues that the statutes authorizing seventeen

specific items of cost prohibited the taxation of those items against him, because the


          7    In his argument under Point V, Savage argues that comments made by the
circuit court at the hearing on his motion to retax costs reflected an erroneous view of the
law. Be that as it may, as we explain in the text, the trial court’s ruling on Savage’s motion
to retax costs is not before us in this appeal; that ruling was the subject of Savage’s earlier
appeal, which was decided against him.


                                              27
State is paying the defendant’s costs. In Points VIII and IX, he argues that three

specific items of cost were erroneously taxed against him because they were

assessed twice.

       This appeal is not the appropriate vehicle for Savage to challenge specific

items of costs which were taxed against him. Under § 514.270, “[a]ny person

aggrieved by the taxation of a bill of costs may, upon application, have the same

retaxed by the court in which the action or proceeding was had, and in such

retaxation all errors shall be corrected by the court.” “If a party contests a category

or specific item of costs, the remedy is by motion to retax in the court of the alleged

error.” Wiley v. Daly, 472 S.W.3d 257, 265 (Mo. App. E.D. 2015) (quoting in re J.P.,

947 S.W.2d 442, 444 (Mo. App. W.D. 1997)). A motion to retax is appropriate to

address taxation of court costs alleged to be in error as shown in the party’s fee

report. See State v. Richey, 569 S.W.3d 420, 425-26 (Mo. 2019) (on remand ordering

circuit courts to retax costs and remove board bill liability from defendants’ fee

reports); State v. Tidwell, 577 S.W.3d 816, 817 (Mo. App. S.D. 2019) (ordering

circuit court to retax costs and remove board bill liability from defendant’s fee

report). We recognized this principle in Savage’s earlier appeal, in which we

observed that the decision to allocate responsibility for the payment of costs
between Savage and the State “was part of the final judgment subject to appeal, but

any subsequent determination as to the amount and types of costs to be assessed

could be challenged in a motion to retax costs.” State v. Savage, 592 S.W.3d 42, 47

(Mo. App. W.D. 2019).

       None of the specific items of cost which Savage now challenges were assessed

against him in the judgment which is the subject of this appeal. Instead, those

items were taxed against Savage months after the entry of judgment.8 As we

       8      Savage himself recognizes as much: his Reply Brief states that “the errors
[asserted in Points VI through IX] were not evident until the Bill of Costs and the Case


                                            28
explained in Savage’s earlier appeal, any objections which Savage had to the

imposition of specific items of cost could – and should – have been raised in Savage’s

motion to retax costs, and in his earlier appeal of the circuit court’s denial of his

motion to retax costs.

      Besides the fact that this direct appeal is not the appropriate forum in which

to challenge the taxation of specific items of cost, we also note that Savage failed to

preserve the objections in Points VI through IX in the circuit court. In his motion to

retax costs, Savage argued only that costs should not have been taxed against him

because he was “unable to pay” those costs within the meaning of § 550.020.1. The

arguments in Points VI through IX, alleging that specific items of cost are not

statutorily authorized or are duplicative, were never raised in any way before the

circuit court, and are all presented for the first time on appeal. “We will not convict

a trial court of error for reasons not presented to it and instead argued for the first

time on appeal.” State v. West, 548 S.W.3d 406, 413 (Mo. App. W.D. 2018).

                                      Conclusion
      We affirm the judgment of the circuit court.



                                         _______________________________________
                                         Alok Ahuja, Judge
All concur.




Party Fee Report were created and filed in March 2019, four months after [the] sentencing
hearing” and the entry of the judgment under review.


                                           29